In re Davis, Danny L. Jr.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of St. Bernard, 34th Judicial District Court Div. D, Nos. 238-187, 238-188, 238-189, 238-190, 238-191, 238-192, 238-193, 238-194; to the Court of Appeal, Fourth Circuit, No. 2001-K-2061.
Granted in part; Denied in part. The judgment of the trial court is affirmed insofar as it denies defendant access to the crime scene. However, the case is remanded to the trial court to issue an appropriate order permitting access to the crime scene and the four wheeler by counsel for the defendant for the purpose of inspection and taking photographs.
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.